               Case 19-14362-AJC        Doc 13    Filed 04/10/19   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION


                                               )
In re:                                         ) Case No.: 19-14362
                                               )
  DeQueen Medical Center, Inc.,                ) Chapter 11
                                               )
               Debtor.                         )
                                               )
                                               ) Application to Employ Attorney Paul
                                                             DeCailly, Esq.

         NOW COMES the Debtor, DeQueen Medical Center, Inc (“Debtor”), and make

application for authorization to employ counsel and in support thereof would show

as follows:

   1. On April 3, 2019 the Debtor filed a Voluntary Petition for relief under Chapter

         11 of the Bankruptcy Code and is currently in possession of its property and

         is presently a Debtor-in-Possession pursuant to 11 USC §1107 and 1108.

   2. Applicant wishes to employ an attorney to render professional services for

         them as Debtors-in-possession, and it is necessary to obtain legal assistance

         in the following matters:

            a. Preparation and filing of amended schedules, statement of financial

               affairs and statement of executory contracts as needed;

            b. Representation of the Debtors-in possession at all meetings of

               creditors, hearings, pretrial conferences, and trials in this case or any

               litigation arising in connection with the case.

            c. Preparation, filing, and presentation to the court of any pleading

               requesting relief.




                                    Application to Employ - 1
          Case 19-14362-AJC       Doc 13    Filed 04/10/19   Page 2 of 3




      d. Preparation, filing, and presentation to the court of any disclosure

          statement, and plan of reorganization under Chapter 11 of the

          Bankruptcy Code.

      e. Review of claims made by creditors and interested parties, including

          preparation and prosecution of any objections to claims as

          appropriate;

      f. Preparation and presentation of a final accounting and motion for final

          decree closing this case.

      g. Performance of all other legal services for application which may be

          necessary herein.

3. Applicant desires to retain counsel immediately and would retain Paul

   DeCailly, Esq. who is duly admitted to practice before this Court.

4. Said attorney is familiar with the Bankruptcy code and Rules and the local

   rules of the United States Bankruptcy Court for the Middle District of Florida.

5. Applicant believes that the attorney is qualified to practice in this court and is

   qualified to advise the Debtors on their relations with, and responsibilities to

   the creditors and other interested parties.

6. To the best of the applicants’ knowledge, this attorney has no connection to

   the debtor, the creditors, or any other party in interest, or their respective

   attorneys or accounts, nor does this attorney represent of hold any interest

   that is adverse to the Debtors or the Debtors’ Estate. The Debtor believes

   that said employment would be in the best interest of the estate and its

   creditors.

7. Applicants wishes to employ the said attorney under his retainer agreement.

   Under the terms of the agreement, applicants have paid a $3000.00 retainer




                              Application to Employ - 2
             Case 19-14362-AJC      Doc 13    Filed 04/10/19   Page 3 of 3




      Attorney desires to utilize the retainer funds immediately upon approval of

      this application. In addition, applicants have agreed to pay attorney fees as

      follows: services billed and charged at the hourly rate of $300.00 per hour,

      paid upon proper application and authorization by this Court, because of the

      extensive legal services required herein.

   8. No trustee has been appointed herein.

   WHEREFORE, the Applicant, Stone Place International, LLC requests that the

Court authorize and approve the Debtors’ employment and retainer of Paul

DeCailly, Esq. to represent it as Debtor’s-in-possession of this estate.

                                    DECLARATIONS

      DeQueen Medical Center, Inc., Debtor, through its authorized representative

Jorge Perez, declare under the penalty of perjury that we have read the foregoing

application and it is true and correct to the best of our information and belief.

Dated this 2nd Day of April, 2019

                                 Respectfully submitted,




                                 _____________________________
                                 Jorge Perez
                                 President




                                Application to Employ - 3
